Exhibit 10.4

ASSUMPTION AGREEMENT

of the

AMENDED AND RESTATED

VOTING AGREEMENT

AMONG

ACCENTURE PLC

(as successor to ACCENTURE LTD)

and

THE COVERED PERSONS SIGNATORY THERETO

 

 

This Assumption Agreement dated as of September 1, 2009 by Accenture plc (as
successor to Accenture Ltd), a public limited company organized under the laws
of Ireland (“Accenture plc”) relates to the Amended and Restated Voting
Agreement, dated as of February 3, 2005 (the “Voting Agreement”), between
Accenture Ltd, an exempted company limited by shares organized under the laws of
Bermuda (“Accenture Ltd”), and the Covered Persons (as defined in the Voting
Agreement).

WITNESSETH:

WHEREAS, contemporaneously with the execution of this Assumption Agreement,
Accenture Ltd and Accenture plc have implemented a scheme of arrangement under
Bermuda law constituting a transaction (the “Transaction”) pursuant to which,
the Class A common shares and Class X common shares of Accenture Ltd will be
cancelled and the holders of such Class A common shares and Class X common
shares will receive on one-for-one bases, new Class A ordinary shares and new
Class X ordinary shares, respectively (or, in the case of any fractional
interests in Class A common shares, cash), of Accenture plc;

WHEREAS, pursuant to Sections 5.5(b) of the Voting Agreement, as a result of the
Transaction all references in the Voting Agreement to Accenture Ltd are
automatically changed to refer to Accenture plc and all references to the
Class A Common Shares and Class X Common Shares are automatically changed to
refer to the Accenture plc Class A Ordinary Shares (“Class A Ordinary Shares”)
and Accenture plc Class X Ordinary Shares (“Class X Ordinary Shares”),
respectively and certain other defined terms in the Voting Agreement are
automatically changed accordingly;

WHEREAS, a substantial portion of the operative provisions of the Voting
Agreement were removed by the amendment and restatement on February 3, 2005;

WHEREAS, Accenture plc intends for Accenture Ltd to have no further obligations
or liabilities under the Voting Agreement;



--------------------------------------------------------------------------------

WHEREAS, for the avoidance of doubt in relation to the remaining provisions,
Accenture plc, as successor to Accenture Ltd, desires to affirmatively assume
all rights and obligations of Accenture Ltd under the Voting Agreement;

NOW, THEREFORE, in consideration of the premises and of the mutual agreements,
covenants and provisions herein contained, Accenture plc agrees as follows:

1. Pursuant to Section 5.5(d) of the Voting Agreement, as a result of the
Transaction Accenture plc hereby assumes all rights and obligations of Accenture
Ltd under the Voting Agreement.

2. Accenture plc hereby agrees to indemnify Accenture Ltd against any
liabilities that may arise under the Voting Agreement.

3. Pursuant to Sections 5.5(b) of the Voting Agreement, as a result of the
Transaction all references to the Class A Common Shares and Class X Common
Shares in the Voting Agreement shall hereinafter refer to the Class A Ordinary
Shares and Class X Ordinary Shares, respectively, the terms “Covered Shares,”
“Common Shares,” “Employee Covered Shares,” shall hereinafter refer to the
Class A Ordinary Shares and Class X Ordinary Shares and all references to
“Accenture Ltd” or the “Company” shall hereinafter refer to Accenture plc.

4. This Assumption Agreement will become effective on and as of the date hereof.

5. Except as expressly amended hereby, all of the representations, warranties,
terms, covenants and conditions of the Voting Agreement will remain unamended
and not waived and will continue to be in full force and effect.

6. This Assumption Agreement may be executed in two or more counterparts, each
of which will be deemed an original, but all the counterparts will together
constitute one and the same instrument.

7. If any provision hereof, or the application thereof to any person or
circumstance, will to any extent be invalid or unenforceable, the remaining
provisions herein, or the application of such provisions to any persons or
circumstances other than those to which it is held invalid or unenforceable,
will not be affected thereby.

8. This Assumption Agreement and the Voting Agreement represent the entire
agreement of parties with respect to the subject matter hereof, and there are no
promises, undertakings, representations or warranties by the parties relative to
the subject matter hereof not expressly set forth or referred to herein or in
the Voting Agreement.

9. THIS ASSUMPTION AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS ASSUMPTION AGREEMENT WILL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF BERMUDA.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Accenture plc has duly executed or caused to be duly
executed this Assumption Agreement of the date first above written.

 

ACCENTURE PLC By:   /s/ Douglas G. Scrivner Name:   Douglas G. Scrivner Title:  
General Counsel and Secretary

[Assumption Agreement of the Amended and Restated Voting Agreement]